DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,854,637 (Huang et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, a display panel, comprising: a first etching barrier layer, disposed at a side of the semiconductor active layer away from the gate insulation layer, wherein two ends of the semiconductor active layer are exposed relative to the first etching barrier layer; a source-drain layer, comprising a source electrode and a drain electrode respectively overlying two ends of the first etching barrier layer and covering at least the two exposed ends of the semiconductor active layer relative to the first etching barrier layer; a color filter substrate; and a liquid crystal filled between the color filter substrate and the source-drain layer, wherein the array substrate further comprises: a second etching barrier layer, disposed at the gate insulation layer and spaced apart from the first etching barrier layer and the semiconductor active layer, misaligned with the gate electrode.
Claims 2-8 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 9, the prior art of record fails to teach or suggest in combination with other claim features, an organic light emitting display panel, comprising:
a first etching barrier layer, disposed at a side of the semiconductor active layer away from the gate insulation layer, wherein two ends of the semiconductor active layer are exposed relative to the first etching barrier layer; a source-drain layer, comprising a source electrode and a drain electrode respectively overlying two ends of the first etching barrier layer and covering at least the two exposed ends of the semiconductor active layer relative to the first etching barrier layer; a color filter substrate; and a liquid crystal filled between the color filter substrate and the source-drain layer, wherein the array substrate further comprises: a second etching barrier layer, disposed at the gate insulation layer and spaced apart from the first etching barrier layer and the semiconductor active layer, misaligned with the gate electrode.
Claims 10-16 are allowed as being directly or indirectly dependent of the allowed independent base claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894